Citation Nr: 0605196	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
kidney condition.

3.  Entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to August 1945 and service in the Philippine Army from August 
1945 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the October 2004 rating decision 
addressed a number of issues, to include service connection 
for pneumonia, arthralgia, gastroenteritis, ambeiasis, 
chronic obstructive pulmonary disease, and cirrhosis, as well 
as whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
hearing loss, diabetes, rheumatoid arthritis, peptic ulcer 
disease and a kidney condition.  In his November 2004 notice 
of disagreement, the veteran appeared to be appealing only 
the issues pertaining to cirrhosis and a kidney disorder.  A 
statement of the case pertaining to those issues was provided 
to the veteran in February 2005, and the veteran submitted 
his substantive appeal in March 2005.  

In April 2005 the veteran submitted a notice of disagreement 
with respect to service connection for gastroenteritis and 
chronic obstructive pulmonary disease, as well as the issues 
of new and material evidence for diabetes, peptic ulcer, and 
hearing loss.  A statement of the case was issued in June 
2005.  At this time there has been no substantive appeal and 
the issues have not been certified to the Board for appellate 
review.


FINDINGS OF FACT

1.  Cirrhosis of the liver was not manifest in service or 
within one year thereafter, and is unrelated to the veteran's 
service.

2.  In a July 1989 rating decision, the RO denied service 
connection for a kidney condition.  The veteran did not 
appeal that decision.

3.  The evidence received since the July 1989 RO decision 
includes relevant evidence that relates to a previously 
unestablished fact necessary to substantiate the claim.

4.  A kidney disorder was not manifest during service and is 
not related to the veteran's service.


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated 
by active military service
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The July 1989 RO decision denying service connection for 
a kidney disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2005).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
kidney disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

4.  A kidney disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A Statement of the Case, issued in February 2005, provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.  

Moreover, letters dated in July 2004 and September 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Service Connection for Cirrhosis of the Liver

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cirrhosis may be granted if manifest 
within one year of a period of 90 days of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

The veteran underwent a physical examination on service 
discharge in March 1946.  No abnormalities were noted.  The 
abdominal wall, viscera, and genitourinary system were 
normal.

An examination conducted in January 1989 disclosed that the 
veteran's abdomen, viscera, endocrine system and 
genitourinary system were normal.

An October 2001 private ultrasound report indicates that the 
veteran's liver was slightly contracted with diffuse 
parenchymal disease.  A September 2003 medical certificate 
indicates a diagnosis of hepatic liver cirrhosis.  Testing in 
March 2004 revealed diffuse parenchymal disease of the liver, 
with features suggestive of schistosomiasis.  A medical 
certificate dated in March 2004 indicates liver cirrhosis.  

An August 2004 statement by the veteran's private physician 
indicates that the veteran had experienced recurrent clinical 
symptoms suggestive of liver problems.  He noted that the 
veteran had diffuse parenchymal disease, most likely 
secondary to chronic schistosomiasis.  He indicated that the 
condition raised the possibility or could point out a 
previous history of exposure in the distant past, 
specifically during World War II.  He noted that schistosoma 
was endemic in the area where the veteran served.

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for cirrhosis of the 
liver is not warranted.  In this regard the Board observes 
that the veteran's service records show no cirrhosis or other 
problem with the veteran's liver.  The record establishes 
that the veteran did not have a diagnosis of cirrhosis of the 
liver within one year of his discharge.  Rather, the first 
indication of liver disease dates to October 2001, many years 
after the veteran's service ended in August 1945.  

The Board acknowledges that the veteran's private physician 
has suggested that the veteran's parenchymal disease is 
secondary to schistosoma exposure during World War II.  
Specifically, he indicated that it was likely that the 
veteran's liver disease was secondary to chronic 
schistosomiasis, which raised the possibility of exposure in 
the distant past.  However, this physician's statement fails 
to account for an absence of evidence showing such exposure 
during service, or for many years thereafter.  As such, the 
Board finds the physician's statement to be speculative and 
insufficient to support a finding of a relationship between a 
remote diagnosis of cirrhosis of the liver and the veteran's 
military service.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

The Board has also considered the veteran's statements that 
his cirrhosis of the liver is related to his military 
service.  While the veteran may sincerely believe that his 
cirrhosis was incurred in service, as a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, his statements regarding 
the etiology of his cirrhosis are not probative.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for cirrhosis of the 
liver.

New and Material Evidence to Reopen the Claim for a Kidney 
Disorder

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the veteran's claim of entitlement to service 
connection for a kidney condition in July 1989.  It noted 
that there was no official record of a kidney condition in 
service and that therefore there was no basis for a grant of 
service connection.

The evidence of record at the time of the RO's July 1989 
decision included service medical records, which reflect no 
disease or injury of the kidneys.  The report of a January 
1989 examination indicated that the veteran's genitourinary 
system was normal.  In essence, at the time of the prior 
denial, there was no competent evidence of kidney disease 
during service or within one year of separation.  There was 
no competent evidence of post-service kidney disease or 
competent evidence of a nexus to service.

The evidence received since the RO's July 1989 decision 
includes statements by the veteran as well as private medical 
records.  An October 2001 ultrasound report indicates that 
the veteran's left kidney was small as compared to the right.  
A March 2004 treatment record shows that the veteran was 
treated for a urinary tract infection.  Testing at that time 
revealed that the veteran's left kidney was smaller than the 
right, and that no listhiasis was appreciated.  An August 
2004 statement from the veteran's private physician notes 
that the veteran had undergone testing that revealed mild 
ureteropelvocaliectasia of the left kidney.  

The veteran's claim for a kidney disorder was originally 
denied, in part, because there was no competent evidence of 
post-service kidney disease.  Since that determination, the 
evidence establishes the presence of mild 
ureteropelvocaliectasia, a previously unestablished fact.  
Based upon the reasoning at the time of the prior decision, 
the evidence is relevant and probative of the issue at hand, 
and the claim is reopened.

However, service connection for a kidney disorder remains 
denied.  Service connection for may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  At this time, there is private evidence 
of ureteropelvocaliectasia.  However, the first objective 
evidence of kidney disease or disability is generations post 
service.  There is no competent evidence of kidney disease 
during service and the genito-urinary system as well as the 
abdomen and viscera were normal at separation.  Furthermore, 
when the veteran was examined in 1989, the genito-urinary 
system, abdomen and viscera were again normal.  The Board 
also notes that there is no competent evidence relating the 
post-service diagnosis to any incident of service.  

At this time, the only evidence supporting the claim is the 
veteran's own statements.  The Board finds that the lay 
statements are not competent and in this case, are 
unreliable.  Far more probative are the normal findings at 
separation and the normal findings when examined in 1989.  
Based upon the absence of competent evidence of kidney 
disease or disability during service, in proximity to 
separation or otherwise establishing a nexus to service, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to service connection for cirrhosis of the liver 
is denied.

The application to reopen the claim of entitlement to service 
connection for a kidney disorder is granted.

Entitlement to service connection for a kidney disorder is 
denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


